UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-6327


CHRISTOPHER JONES,

                Plaintiff – Appellant,

          v.

BOYD BENNETT, Director of Prisons; KEITH WHITENER,
Superintendent, Alexander Correctional Institution; FNU MADOXX,
Captain; ANGELA SMIGIEL, RN, Medical Specialist, NCPLS; SARAH
BLAIR, Attorney, NCPLS; FNU BAKER, PA, Alexander Correctional
Institution,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Graham C. Mullen,
Senior District Judge. (5:09-cv-00025-GCM)


Submitted:   June 16, 2011                   Decided:    June 21, 2011


Before NIEMEYER and     GREGORY,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Christopher Jones, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Christopher Jones seeks to appeal the district court’s

judgment dismissing his 42 U.S.C. § 1983 (2006) complaint for

failure to state a claim on which relief may be granted.          We

dismiss the appeal for lack of jurisdiction because the notice

of appeal was not timely filed.

            Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).          “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”   Bowles v. Russell, 551 U.S. 205, 214 (2007).

            The district court’s order was entered on the docket

on March 25, 2009.     The notice of appeal was filed on January

13, 2011.     Because Jones failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal

period, we dismiss the appeal.        We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                           DISMISSED




                                  2